Walker, J.,
concurring: It is well settled that an unregistered mortgage is of no avail as against creditors or purchasers for value, and the quotation in McAdams v. Trust Co., 167 U. S., 498, from U. S. v. R. R., 79 U. S., 362, so far as the third proposition therein decided is concerned, was not intended to ignore this well-settled rule or statutory requirement in this State. Tbe proposition itself was not presented in the McAdams case, and it was not quoted with any intention whatever of approving it, but merely because it happened to be a part of the general matter decided by the other Court, passing then upon the terms of the statute of another jurisdiction, not, of course, applicable here, and to show bow far some courts bad gone, contrary to our statutes and decisions in regard to mortgages, in preserving vested rights. Tbe opinion in the McAdams case throughout adverts prominently to the necessity of registration of a mortgage in this State in order to save rights thereunder as against creditors and purchasers. Tbe McAdams case is in entire harmony with this case, when rightly considered, and, I believe, has been cited as direct authority to sustain what is herein decided. Tbe point decided in the McAdams case assumed tbat the mortgage must be registered, of course, in order to vest any preferential right, as this language will show very clearly: “Tbe work and labor was performed and the material furnished by the plaintiff, with full knowledge, in law at least, and also in fact, of the prior mortgage. He must be presumed to have been able to take care *522of bis own 'interests and to have contracted for a lien witb reference merely to tbe equity of redemption and in subordination to tbe older encumbrance, of wbicb be bad full notice, and bis case must now be judged by these considerations. Tbe mortgagor could not give bim a better right or title than be himself possessed at tbe time. As tbe work was commenced after tbe defendant’s mortgage was registered, tbe lien of tbe plaintiff is subject to tbe prior lien of tbe mortgagee, and tbe court should have so declared.”